           Case 5:18-cv-05221-BLF Document 77 Filed 06/22/20 Page 1 of 12



 1   Amir Nassihi, SBN 235936
     anassihi@shb.com
 2   M. Kevin Underhill, SBN 208211
     kunderhill@shb.com
 3   SHOOK, HARDY & BACON L.L.P.
     One Montgomery, Suite 2600
 4   San Francisco, CA 94104
     Tel: 415.544.1900 | Fax: 415.391.0281
 5
     Scott D. Kaiser, appearance pro hac vice
 6   skaiser@shb.com
     SHOOK, HARDY & BACON L.L.P.
 7   2555 Grand Blvd.
     Kansas City, MO 64108
 8   Tel: 816.474-6550 | Fax: 816.421.5547

 9   Attorneys for Defendant
     SHARKNINJA OPERATING LLC
10

11                                        UNITED STATES DISTRICT COURT

12                                      NORTHERN DISTRICT OF CALIFORNIA

13   KRYSTAL WALLACE, individually, and on                  Case No. 5:18-cv-05221-BLF
     behalf of a class of similarly situated
14   individuals,                                           STIPULATED SHARING AND
                                                            NON-SHARING PROTECTIVE ORDER
15                       Plaintiff,                         AS MODIFIED BY THE COURT
             v.
16
     SHARKNINJA OPERATING LLC, a
17   Massachusetts limited liability company,

18                       Defendant.

19           In order to preserve and maintain the confidentiality of certain confidential, commercial

20   and/or proprietary documents and information produced or to be produced by SharkNinja Operating

21

22           1.          Documents or information to be produced or provided by SharkNinja or any party in

23   this litigation that contain confidential, commercially sensitive, private personal information and/or

24   proprietary information may be designated as confidential by marking or placing the applicable

25                                -

26   or substantially similar language on media containing the documents, on the document itself, or on a

27   copy of the document, in such a way that it does not obscure the text or other content of the

28   document.
                                                           1
                                      STIPULATED SHARING AND NON-SHARING PROTECTIVE ORDER AS MODIFIED
                                                                               CASE NO. 5:18-cv-05221-BLF
     4841-8619-9739 v2
           Case 5:18-cv-05221-BLF Document 77 Filed 06/22/20 Page 2 of 12




 1             2.
 2   material, electronic data, videotapes and all other tangible items, produced in whatever format (e.g.,
 3   hard copy, electronic, digital, etc.) and on whatever media (e.g., hard copy, videotape, computer
 4   diskette, CD-ROM, DVD, by secure electronic transmission, hard drive or otherwise).
 5             3.                                                                     -Sharing Protective
 6

 7

 8   shown or disclosed as provided in this Order.
 9   use or disclosure of his or her own information designated as a Protected Document or Protected
10   Information.
11             4.
12   information, the party will notify the producing party by email and identify the challenged
13   document(s) with specificity, including Bates-number(s) where available, and the specific grounds
14   for the objection to the designation. If the parties are unable to resolve the issue of confidentiality
15   regarding the challenged document(s), SharkNinja will thereafter timely apply to the Court to set a
16   hearing for the purpose of establishing that the challenged document(s) or information is/are
17   confidential. Protected Documents will continue to be treated as such pending determination by the
18   Court as to the confidential status.
19             5.        Protected Documents and any copies thereof shall be maintained confidential by the
20   persons authorized to receive the documents pursuant to paragraph 6 and shall be used only for
21   prosecuting, defending, or attempting to settle this litigation, subject to the limitations set forth
22   herein.
23             6.        Protected Documents shall
24   Persons are limited to:
25                       a.     Counsel of Record for the parties, and the parties;
26                       b.     Paralegals and staff employed by Counsel of Record and involved in the
27                              preparation and trial of this action;
28
                                                             2
                                  STIPULATED SHARING AND NON-SHARING PROTECTIVE ORDER AS MODIFIED
                                                                           CASE NO. 5:18-cv-05221-BLF
     4841-8619-9739 v2
           Case 5:18-cv-05221-BLF Document 77 Filed 06/22/20 Page 3 of 12




 1                       c.     A vendor hired by a party to host data and maintain a database of electronic
 2                              data or perform other work related to the collection, review or production of
 3                              documents in the case;
 4                       d.     Experts and non-attorney consultants retained by the parties for the
 5                              preparation and/or trial of this case, provided that no disclosure shall be made
 6                              to any expert or consultant who is employed by a competitor of SharkNinja;
 7                       e.
 8                       f.                                                               Subject to Protective
 9                                                                                                    -attorney
10                              consultants retained by such attorneys, in other cases pending against
11                              SharkNinja involving blenders with claims that they are defective, provided
12                              no disclosure shall be made to any expert or consultant who is employed by a
13                              competitor of SharkNinja.
14           7.          The receiving party must make reasonable efforts to ensure the individuals described
15   in paragraphs 6(b), 6(c), 6(d) and 6(f) above are Qualified Persons.
16           8.          Before receiving access to any Protected Document or the information contained
17

18                                                                                              rty shall retain
19   each such executed Written Assurance and shall keep a list identifying (a) all persons described in
20   paragraphs 6(b), 6(c), 6(d) and 6(f) above to whom Protected Documents have been disclosed, and
21   (b) all Protected Documents disclosed to such persons. Each such executed Written Assurance and
22   list shall be submitted to counsel for SharkNinja at the termination of this litigation or upon Order of
23   the Court requiring production, whichever comes first. However, for consulting experts who were
24   not designated as testifying experts, the receiving party may redact the name, address, and signature
25   of the consultant before disclosing the executed Exhibit A and document list for that person. To the
26                                                              h 6(d) and 6(f) above include privileged non-
27   testifying expert consultants, the receiving party shall retain each such executed Exhibit A and shall
28
                                                            3
                                  STIPULATED SHARING AND NON-SHARING PROTECTIVE ORDER AS MODIFIED
                                                                           CASE NO. 5:18-cv-05221-BLF
     4841-8619-9739 v2
           Case 5:18-cv-05221-BLF Document 77 Filed 06/22/20 Page 4 of 12




 1   keep a list identifying (a) all such non-testifying expert consultants described in paragraphs 6(d) and
 2   6(f) above to whom Protected Documents have been disclosed, and (b) all Protected Documents
 3   disclosed to such persons. In the event that SharkNinja (or the producing party) seeks to compel the
 4   production of each unredacted and executed Exhibit A for good cause, the receiving party shall
 5   submit each unredacted and executed Exhibit A and list to the Court for in camera inspection.
 6   Persons described in paragraph 6(b) shall be covered under the signature of Counsel of Record.
 7           9.          As the Protected Documents may only be distributed to Qualified Persons, Qualified
 8   Persons may not post Protected Documents on any website or internet accessible document
 9   repository, excepting a vendor hosted review platform for the sole purpose of reviewing the
10   information for the subject case and not for any other purpose, and shall not under any circumstance
11   sell, offer for sale, advertise, or publicize either the Protected Documents and the Confidential
12   information contained therein or the fact that such persons have obtained SharkNinja s (or the
13

14           10.         To the extent that Protected Documents or information obtained therefrom are used in
15   the taking of depositions (including exhibits) or other pretrial testimony and/or used as exhibits at
16   trial, such documents or information shall remain subject to the provisions of this Order, along with
17   the transcript pages of the deposition testimony and/or trial testimony dealing with, referring to or
18   referencing the Protected Documents or information. Designation of the portion of the transcript
19   (including exhibits) which contains references to Protected Documents or information shall be made
20   (i) by a statement to such effect on the record during the proceeding in which the testimony is
21   received, or (ii) by written notice served on counsel of record in this Litigation within thirty (30)
22   business days after the receipt of the draft or final transcript (whichever is received earlier) of such
23

24   transcript).    However, before such thirty (30) day period expires, all testimony, exhibits and
25   transcripts of depositions or other testimony shall be treated as Protected Documents. All portions of
26   transcripts not designed as Confidential within the time frame provided herein shall be deemed not
27   confidential.
28
                                                           4
                                 STIPULATED SHARING AND NON-SHARING PROTECTIVE ORDER AS MODIFIED
                                                                          CASE NO. 5:18-cv-05221-BLF
     4841-8619-9739 v2
           Case 5:18-cv-05221-BLF Document 77 Filed 06/22/20 Page 5 of 12




 1           11.         If any party disagrees with the designation of all or part of a deposition transcript
 2                                                                                         ify the designating
 3   party in a written letter and identify the testimony (by line and page designation) and the specific
 4   grounds for the objection to the designation. If the parties are unable to resolve the issue of
 5   confidentiality regarding the challenged deposition testimony, the designating party will thereafter
 6   timely apply to the Court to set a hearing for the purpose of establishing that the challenged
 7   deposition testimony is confidential. The designated deposition testimony at issue, and any related
 8   exhibits, will continue to be treated as a Protected Document, in accord with its respective
 9   designation, pending determination by the Court as to the confidential status.
10           12.         All documents that are filed with the Court that contain any portion of any Protected
11   Document or information taken from any Protected Document shall be filed under seal by following
12   the protocols for sealed filings in this Court. If a party believes that documents designated as
13   Protected Documents cannot or should not be sealed, pursuant to the protocols and rules in this
14   Court, then the party wishing to file the materials shall particularly identify the documents or
15   information that it wishes to file to the producing party, in writing. The parties will then meet and
16   confer, in a good faith effort to resolve the dispute. Failing agreement, the party wishing to file the
17   materials must request a ruling from the Court on whether the Protected Documents in question must
18   be submitted under seal. The producing party shall have the burden of justifying that the materials
19   must be submitted under seal. Absent written permission from the producing party or a court Order
20   denying a motion to seal, a receiving party may not file in the public record any Protected
21   Documents.
22           13.         To the extent SharkNinja (or the producing party) is requested to produce documents
23   it has determined should not be subject to the sharing provision of this protective order in paragraph
24   6(f), SharkNinja                                                                              -Shari
25                                       -
26           14.                                                                       -
27   hundred and twenty (120) days after the conclusion of this case, counsel for the parties who received
28
                                                           5
                                 STIPULATED SHARING AND NON-SHARING PROTECTIVE ORDER AS MODIFIED
                                                                          CASE NO. 5:18-cv-05221-BLF
     4841-8619-9739 v2
           Case 5:18-cv-05221-BLF Document 77 Filed 06/22/20 Page 6 of 12




 1   Protected Documents, including any documents that any such party disclosed to any person
 2   described in paragraph 6(b) or (c) above, shall either (a) return to SharkNinja (or the producing
 3   party) the Protected Documents; or (b) securely destroy the Protected Documents and certify such
 4   destruction to SharkNinja (or the producing party) within one hundred and fifty (150) days after the
 5   conclusion of this case.
 6           15.
 7   Counsel for the parties shall not be required to return the Protected Documents to SharkNinja after
 8   the conclusion of this case and may retain the documents pursuant to the terms of this Order.
 9           16.         Inadvertent or unintentional production of documents or information containing
10   confidential information that should have been designated as Protected Document(s) shall not be
11   deemed a waiver in whole or in part of the party's claims of confidentiality.
12           17.         The parties may disclose and produce responsive documents to each other in this
13   litigation, and seek to do so without risking waiver of any attorney-client privilege, work product or
14   other applicable privilege or protection. As such, the parties will adhere to the following procedures
15   with regard to the production of privileged or protected material, should that occur:
16                       a.    The production of documents (including both paper documents and
17

18                             attorney-client and/or work product doctrine or by another legal privilege
19                             protecting information from discovery, shall not constitute a waiver of any
20                             privilege or other protection, provided that the producing party notifies the
21                             receiving party, in writing, of the production after its discovery of the same.
22                       b.    If the producing party notifies the receiving party after discovery that
23

24                             been produced, the Identified Materials and all copies of those materials shall
25                             be returned to the producing party or destroyed or deleted, on request of the
26                             producing party. The producing party will provide a privilege log providing
27                             information upon request or if required by the Federal Rules of Civil
28
                                                           6
                                STIPULATED SHARING AND NON-SHARING PROTECTIVE ORDER AS MODIFIED
                                                                         CASE NO. 5:18-cv-05221-BLF
     4841-8619-9739 v2
           Case 5:18-cv-05221-BLF Document 77 Filed 06/22/20 Page 7 of 12




 1                              Procedure and applicable case law to the receiving party at the time the
 2                              producing party provides the receiving party notice of the Identified Materials.
 3                              If the receiving party has any notes or other work product reflecting the
 4                              contents of the Identified Materials, the receiving party will not review or use
 5                              those materials unless a court later designates the Identified Materials as not
 6                              privileged or protected.
 7                       c.     The Identified Materials shall be deleted from any systems used to house the
 8                              documents, including document review databases, e-rooms and any other
 9                              location that stores the documents. The receiving party may make no use of
10                              the Identified Materials during any aspect of this matter or any other matter,
11                              including in depositions or at trial, unless the documents have been designated
12                              by a court as not privileged or protected.
13                       d.     The contents of the Identified Materials shall not be disclosed to anyone who
14                              was not already aware of the contents of them before the notice was made.
15                              The receiving party must take reasonable steps to retrieve the Identified
16                              Materials if the receiving party disclosed the Identified Materials before being
17                              notified.
18                       e.     If any receiving party is in receipt of a document from a producing party
19                              which the receiving party has reason to believe is privileged, the receiving
20                              party shall in good faith take reasonable steps to promptly notify the
21                              producing party of the production of that document so that the producing
22                              party may make a determination of whether it wishes to have the documents
23                              returned or destroyed pursuant to this Stipulation and Order.
24                       f.     The party returning the Identified Materials may move the Court for an order
25                              compelling production of some or all of the Identified Material returned or
26                              destroyed, but the basis for such motion may not be based on the fact or
27                              circumstances of the production.
28
                                                            7
                              STIPULATED SHARING AND NON-SHARING PROTECTIVE ORDER AS MODIFIED
                                                                       CASE NO. 5:18-cv-05221-BLF
     4841-8619-9739 v2
           Case 5:18-cv-05221-BLF Document 77 Filed 06/22/20 Page 8 of 12




 1                       g.     The disclosure of Identified Materials in this action is not a waiver of the
 2                              attorney-client privilege, work product doctrine or any other asserted privilege
 3                              in any other federal or state proceeding, pursuant Rule 502(d), Federal Rules
 4                              of Evidence.
 5           18.         No provision of this stipulated order shall constitute a concession by any party that
 6   any documents are subject to protection by the attorney-client privilege, the work product doctrine
 7   or any other potentially applicable privilege or doctrine. No provision of this stipulated order is
 8   intended to waive or limit in any way either               right to contest any privilege claims that may be
 9   asserted with respect to any of the documents produced except to the extent set forth herein.
10           19.         In the event that a party produces a document without a confidentiality designation as
11   permitted by this Order, the following procedures shall apply:
12                       a.     The producing party shall, within fourteen (14) days of the discovery of the
13                              disclosure, notify the other party in writing. The party receiving such notice
14                              shall promptly destroy the document, including any copies it has, or return the
15                              document on request of the producing party. Within ten (10) days after such
16                              document is returned or its destruction certified, the producing party will
17                              produce a new version of any such document that was returned or destroyed,
18                              which will contain the appropriate confidentiality designation.
19                       b.
20                              that party may move the Court to challenge the confidential designation in
21                              accordance with Paragraph 4 of this Order. If the receiving party elects to file
22                              such a motion, the receiving party may retain possession of the document, but
23                              shall treat it in accordance with the terms of the Protective Order pending
24                              resolution of the motion. If the receiving party's motion is denied, the parties
25                              shall promptly comply with Paragraph 18(a) of this Order.
26

27

28
                                                            8
                              STIPULATED SHARING AND NON-SHARING PROTECTIVE ORDER AS MODIFIED
                                                                       CASE NO. 5:18-cv-05221-BLF
     4841-8619-9739 v2
           Case 5:18-cv-05221-BLF Document 77 Filed 06/22/20 Page 9 of 12




 1                       c.     The production of such document does not constitute a waiver of any claim of
 2                              confidentiality as set forth in this order or any other matter in any other
 3                              jurisdiction, unless otherwise ordered by the Court.
 4           20.         This Protective Order may not be waived, modified, abandoned or terminated, in
 5   whole or part, except by an instrument in writing signed by the parties. If any provision of this
 6   Protective Order shall be held invalid for any reason whatsoever, the remaining provisions shall not
 7   be affected thereby.
 8           21.         After termination of this litigation, the provisions of this Order shall continue to be
 9   binding.
10

11

12           22.         This Protective Order shall be binding upon the parties hereto, upon their attorneys,
13

14   administrators, heirs, legal representatives, assigns, subsidiaries, divisions, employees, agents,
15   independent contractors, or other persons or organizations over which they have control.
16                                                              Respectfully submitted,
17   Dated: June 11, 2020                                       SHOOK, HARDY & BACON L.L.P.
18

19                                                              By: /s/ Amir M. Nassihi
                                                                       AMIR M. NASSIHI
20                                                                     SCOTT KAISER
                                                                       M. KEVIN UNDERHILL
21
                                                                       Attorneys for Defendant
22                                                                     SHARKNINJA OPERATING LLC
23

24

25

26

27

28
                                                            9
                              STIPULATED SHARING AND NON-SHARING PROTECTIVE ORDER AS MODIFIED
                                                                       CASE NO. 5:18-cv-05221-BLF
     4841-8619-9739 v2
          Case 5:18-cv-05221-BLF Document 77 Filed 06/22/20 Page 10 of 12




 1

 2   Dated: June 11, 2020                                   CAPSTONE LAW APC
 3                                                          By: __/s/ Trisha Monesi_________
                                                                  Trisha Monesi
 4                                                                Tarek H. Zohdy
 5                                                          Attorneys for Plaintiff
                                                            KRYSTAL WALLACE
 6

 7

 8   PURSUANT TO STIPULATION, IT IS SO ORDERED:
 9

10   IT IS SO ORDERED.
11

12
          Dated: June 22, 2020                              By: ______________________________
13                                                                Honorable Susan van Keulen
                                                                  United States Magistrate Judge
14

15

16

17
                                       ATTESTATION OF E-FILER
18
             In compliance with Local Rule 5-1(i), the undersigned ECF user whose identification and
19
     password are being used to file this document hereby attests that all signatories have concurred in the
20
     filing of this document.
21

22   Dated: June 11, 2020                              /s/ Amir M. Nassihi
                                                      AMIR M. NASSIHI
23

24

25

26

27

28
                                                       10
                         STIPULATED SHARING AND NON-SHARING PROTECTIVE ORDER AS MODIFIED
                                                                  CASE NO. 5:18-cv-05221-BLF
     4841-8619-9739 v2
          Case 5:18-cv-05221-BLF Document 77 Filed 06/22/20 Page 11 of 12




 1

 2
                                                  EXHIBIT A
 3
             AFFIDAVIT OF _______________________________________, being duly sworn and
 4
     personally appearing before the undersigned attesting officer, duly authorized by law to administer
 5
     oaths, deposes and says that the within statements are true and correct:
 6
                                                       1.
 7
             I have read the Stipulated Sharing and Non-Sharing Protective Order attached hereto, and I
 8
     understand its terms and meanings.
 9
                                                       2.
10
             I agree that my signature below submits me to the jurisdiction of the Northern District of
11
     California, in the above captioned case and binds me to the provisions of the Stipulated Sharing and
12
     Non-Sharing Protective Order, including to all promises undertaken in the Order, as if originally
13       Further Affiant sayeth not.
14                               This                 day of                              2020.
15
                                                      BY:                                 AFFIANT.
16
     agreed by me.
17

18

19

20

21

22

23

24

25

26

27

28
                                                       11
                         STIPULATED SHARING AND NON-SHARING PROTECTIVE ORDER AS MODIFIED
                                                                  CASE NO. 5:18-cv-05221-BLF
     4841-8619-9739 v2
             Case 5:18-cv-05221-BLF Document 77 Filed 06/22/20 Page 12 of 12




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19            SUBSCRIBED AND SWORN to before me
20
      this               day of                            2020.
21

22                                     NOTARY PUBLIC
23                                               Name:
                                                   No.:
24                                My Commission Expires:
25

26

27

28
                                                   12
                          STIPULATED SHARING AND NON-SHARING PROTECTIVE ORDER AS MODIFIED
                                                                   CASE NO. 5:18-cv-05221-BLF
     4841-8619-9739 v2
